Citation Nr: 1644048	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right foot residuals of plantar warts and tender plantar callosities.

2.  Entitlement to a rating in excess of 20 percent for left foot residuals of plantar warts and tender plantar callosities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from February 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in a February 2013 substantive appeal, the Veteran requested a Travel Board hearing.  However, in a March 2013 submission, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination was in December 2012.  In November 2016, the RO obtained VA treatment records showing that the Veteran underwent a podiatry clinic evaluation in October 2016.  This evaluation was largely illegible, but suggests that the foot disability may have changed since the last examination.  Accordingly, a new examination is warranted.  Snuffer v. Gober, 10 Vet App 400 (1997).  

There is no indication that the records obtained in November 2016 are the best available copies and VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment from April 2012 to the present, including a legible copy of the October 2016, podiatry consultation.

2.  Afford the Veteran a new examination to evaluate the severity of his service connected foot disabilities.

4.  If the claims are not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

